I concur in the result. To my mind, this case presents entirely different social-economic and legal problems from those presented in the case of Uhden, Inc. v. Greenough, ante p. 412,43 P.2d 983, referred to in the majority opinion.
In this case, the director of agriculture has undertaken to set up a milk board to control the milk industry in the Seattle area. He has promulgated an order by which he has undertaken to fix the price at which the producer shall sell his milk, the price the distributor shall pay, and the price at which the distributor shall sell to the consumer. If I grasp the situation, *Page 447 
the director, under the most vague legislative authority, has undertaken in order number 103 to establish the milk code of the state of New York as the law of this state.
That the legislature of this state has the power to enact such a code, I have no doubt. People v. Nebbia, 262 N.Y. 259,186 N.E. 694; Nebbia v. New York, 291 U.S. 502, 54 S.Ct. 505, 89 A.L.R. 1469. That the legislature, in chapter 12, Laws of 1933, Ex. Ses., p. 26 (Rem. 1934 Sup., § 3035-1 [P.C. § 77-11] etseq.), has not enacted such a code, I am equally certain.
The only possible authority to be found in that act to sustain the power the director of agriculture has assumed, by the promulgation of order number 103, is in § 7.
"In order to effectuate and carry out the declared policy of this state and the provisions of the Agricultural Adjustment Act of the United States, the director of agriculture of this state is hereby vested and empowered (1) to make rules and regulations with the approval of the Governor and to provide for the regulation and control of production, storage, transportation, sale and distribution of the agricultural commodities or products thereof or competing commodities and products thereof for such time as the present economic emergency exists and (2) to enter into marketing agreements with processors, associations of producers, and other persons engaged in the handling, manufacturing, producing, processing, dealing or sale of agricultural commodities or products thereof in this state. The making of any such agreement shall not be held to be in violation of any provisions of the statutes of this state: Provided, That no such agreement shall be and remain in force after the termination of this act." Rem. 1934 Sup., § 3035-7 [P.C. § 77-17].
It is elementary that statutes in derogation of common law shall be strictly construed. The right to sell one's property on the open market is not only a right *Page 448 
recognized at common law from time immemorial, but it is a right in property guaranteed by the Federal and state constitutions. So far, the courts have permitted that right to be impinged only when the property involved is used in a business affected with a public interest. People v. Nebbia, supra; Nebbia v. New York,supra. When the individual is denied that right, it must be by legislation so explicit as to leave no doubt as to the legislative purpose.
Considering the record in the instant case, I am not so much impressed by the argument that there has been an unconstitutional delegation of legislative power to the director of agriculture as I am with the fact that he has attempted to exercise a power which is not authorized by the act at all. If it were held that order number 103 were authorized by the act, it would mean that the legislature could abdicate its legislative power in favor of individuals (the director of agriculture and the secretary of agriculture of the United States), and that they, in turn, could delegate the power to other persons.
I do not deny the power of the legislature to make such a revolutionary change in our social-economic structure as that wrought by order number 103. But when the legislature does exercise that power, it must do so in terms so explicit that he who runs may read.